Citation Nr: 0212903	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-20 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertensive cardiovascular disease with myocardial ischemia.

(The issue of entitlement to service connection for 
hypertensive cardiovascular disease with myocardial ischemia 
on a de novo basis will be the subject of a later decision by 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971.

This matter comes before the Board on appeal of a December 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the veteran, in response to his notice 
of disagreement with a December 1998 rating decision denying 
his claim of entitlement to special monthly pension, was 
issued a statement of the case addressing that issue in 
August 2000.  Thereafter, in a February 2001 statement, the 
veteran indicated that he was not seeking appellate review of 
that issue.  Consequently, the issue of entitlement to 
special monthly pension is not before the Board.

The Board also notes that P.J., on behalf of the veteran's 
daughter and in response to her notice of disagreement with a 
June 1999 Special Apportionment Decision denying entitlement 
to an apportioned share of the veteran's pension benefits, 
was issued a statement of the case in January 2001 addressing 
that issue.  No further communication has been received from 
or on behalf of P.J. or the veteran's daughter.  The issue of 
entitlement to an apportionment of the veteran's pension 
benefits on behalf of the veteran's daughter is therefore 
also not before the Board at this time.

As will be discussed in further detail below, the veteran has 
submitted new and material evidence with which to reopen his 
claim for service connection for hypertensive cardiovascular 
disease with myocardial ischemia.  The Board is currently 
undertaking additional development on the reopened issue 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development actions are completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  A rating decision dated in April 1981 denied entitlement 
to service connection for heart disability, characterized as 
hypertensive cardiovascular disease with myocardial ischemia; 
the veteran did not appeal this decision.

2.  A June 1998 Board decision determined that new and 
material evidence had not been presented to reopen the 
veteran's claim of service connection for hypertensive 
cardiovascular disease with myocardial ischemia, and 
continued the denial of that claim.

3.  Evidence received since the June 1998 Board decision is 
not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for hypertensive 
cardiovascular disease with myocardial ischemia.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that during the pendency of the 
instant appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)) was enacted.  The VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001; the 
veteran's claim was filed in July 1998.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2001).  Service incurrence of cardiovascular disease, 
including hypertension, during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

Generally, a claim which has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991 & Supp. 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's claim for service connection for heart 
disability was previously denied in an April 1981 rating 
decision.  The veteran did not appeal this decision, and the 
rating decision is therefore final; the veteran does not 
contend otherwise.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2001).  A June 1998 Board decision 
determined that new and material evidence had not been 
presented to reopen the veteran's claim of service connection 
for hypertensive cardiovascular disease with myocardial 
ischemia, and continued the denial of that claim.

As a result, service connection for hypertensive 
cardiovascular disease with myocardial ischemia may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran's service medical records, which were on file at 
the time of the April 1981 rating decision, are no longer of 
record.  According to the April 1981 rating decision, the 
service medical records show no evidence of hypertension or 
heart problems in service.  The veteran presented in late 
June 1970 with a three day history of chest pains and 
shortness of breath, with a substernal bruise indicated; he 
was diagnosed with an upper respiratory infection.  He 
thereafter was diagnosed in November 1970 with bronchitis.  
The report of the veteran's examination for discharge was 
negative for any complaints or findings of hypertension or 
heart abnormalities. 

The evidence of record at the time of the June 1998 Board 
decision also included the veteran's initial January 1981 
claim for service connection for a heart condition, at which 
time he reported that following service he first received 
treatment for a heart condition in 1975.  The evidence of 
record also included the report of a March 1981 VA 
examination of the veteran documenting a blood pressure 
reading of 128/90 and noting evidence of slight enlargement 
of the left side of the heart; the veteran was diagnosed with 
hypertensive cardiovascular disease with myocardial ischemia, 
as well as with hypertension by history.  The evidence on 
file also included the reports of April 1982 and September 
1996 VA examinations of the veteran showing diagnoses of 
hypertensive cardiovascular disease with myocardial ischemia.

The evidence on file at the time of the June 1998 Board 
decision lastly included VA treatment records for December 
1980 to September 1995, and private medical records for 
September 1985 to February 1996; the above records 
collectively document treatment at varying times for 
hypertension and cardiovascular disability.

Pertinent evidence added to the record following the June 
1998 Board decision includes, inter alia, VA outpatient 
treatment reports for July 1972 to September 1975 which show 
that the veteran presented in August 1972 for genitourinary 
complaints, at which time his blood pressure was recorded as 
140/90.  Treatment records in November 1974, documenting 
treatment for cervical complaints following a motor vehicle 
accident, show blood pressure readings of 142/90 and 150/90.  
The Board concludes that the above evidence is clearly new 
and material since there was no medical evidence previously 
of record suggesting the presence of elevated blood pressure 
within one year of the veteran's discharge from service.  See 
38 C.F.R. § 4.104, Note following Diagnostic Code 7101 (the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater).  Although it is not clear 
whether the veteran's single elevated blood pressure reading 
in 1972 in fact represented the onset of his hypertensive 
cardiovascular disease, in the Board's opinion, the recently 
submitted treatment records, since they supply evidence that 
is nevertheless germane to the veteran's claim and which was 
not previously of record, bear directly and substantially 
upon the specific matter under consideration, are not 
cumulative or redundant, and are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  The veteran's claim for service connection for 
hypertensive cardiovascular disease with myocardial ischemia 
is therefore reopened.


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for hypertensive 
cardiovascular disease with myocardial ischemia is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

